Citation Nr: 1531461	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-04 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for tinnitus, to include as secondary to service-connected traumatic brain injury (TBI).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for allergic rhinitis.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for headaches.

9.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) and cognitive disorder, to include TBI, prior to July 13, 2011.

10.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) and cognitive disorder, to include TBI, from July 13, 2011.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Berry, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel








INTRODUCTION

The Veteran had active service from August 1973 to August 1977 and from August 2004 to October 2005.  He had additional duty with the Army National Guard.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a TBI and continued an assigned 30 percent rating for PTSD and a cognitive disorder.  The Veteran appealed these decisions to the Board.  In February 2011, he testified before a Veterans Law Judge (VLJ) of the Board.  In September 2011, the RO increased the rating for PTSD and cognitive disorder to 50 percent effective from July 13, 2011.  In November 2011, the Board granted the Veteran's claim for service connection for a TBI, and remanded his claims for higher ratings for his PTSD and cognitive disorder, to include an inferred claim for a TDIU as part of these increased ratings.  

In March 2012, the RO implemented the grant of service connection for a TBI, and incorporated it into the 30 percent rating assigned for service-connected PTSD and a cognitive disorder prior to July 13, 2011, and the 50 percent rating from that date.  The Veteran has separately appealed this combined rating.  The Board notes that because the Veteran's TBI was granted as part of his PTSD, effective from the same initial date as the PTSD, the claim is effectively an appeal of the initial rating assigned for PTSD, a cognitive disorder, and TBI.

In October 2012, the RO denied service connection for left and right shoulder arthritis, bilateral hearing loss, tinnitus, allergic rhinitis, hypertension, and a headache disorder.  The RO also determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a low back disability.  The Veteran appealed these decisions to the Board.

In February 2015, the Veteran was notified that the VLJ who previously held the hearing in his case had left the Board.  In correspondence dated that same month, the Veteran indicated that he did not wish to appear at another hearing.

The issues of entitlement to service connection for acid reflux and erectile dysfunction, both to include as secondary to service-connected PTSD, have been raised by the record in a November 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to service connection for left and right shoulder disabilities, tinnitus, allergic rhinitis, and headaches, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a low back disability was previously considered and denied in an unappealed April 2008 rating decision; but additional evidence received since that rating decision, when viewed with the earlier evidence of record, raises a reasonable possibility of substantiating this claim.

2.  The Veteran has been diagnosed with degenerative disc disease which is related to active service.

3.  The competent medical evidence of record does not reflect a current left ear hearing loss disability.  Right ear hearing loss preexisted active service and did not increase in disability during such service.

4.  The competent medical evidence of record does not reflect a current hypertension disability.

5.  PTSD, a cognitive disorder, and TBI are characterized by sleep impairment marked by nightmares, flattened affect, depressed mood, decreased motivation, anxiety, flashbacks, impairment of short and long-term memory, and difficulty with concentration.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied the claim of entitlement to service connection for a low back disability is a final and binding determination based on the evidence then of record, but there is new and material evidence since that decision to reopen the claim. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2014).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.104, DC 7101 (2014).

5.  The criteria for an initial 50 percent rating for PTSD, a cognitive disorder, and TBI, prior to July 13, 2011, have been met.  From that date, the criteria for an initial rating higher than 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.124a, 4.129, 4.130, DCs 8045, 9411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information for his service connection claims in a December 2011 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to his request to reopen a previously denied claim for service connection for a low back disability, the Board is reopening and granting the claim, and therefore any error in notice with respect to that claim was harmless error.

In addition, the Veteran is challenging the initial evaluation assigned for his PTSD, cognitive disorder, and TBI, following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006). Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The Veteran has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which provided an opinion regarding the nature and etiology of the Veteran's hearing loss, and assessed the current severity of his PTSD, cognitive disorder, and TBI.  

No medical examination or opinion has been obtained with respect to the Veteran's claim for service connection for hypertension.  However, the Board finds that the evidence, which does not reflect competent evidence of a current disability, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issues being discussed at the hearing, and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992); but see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The U.S. Court of Appeals for Veterans Claims (Court) has found that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold," and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

The Veteran's claim for service connection was previously denied in April 2008 on the basis that the evidence then of record did not establish that the Veteran was treated for, or diagnosed with, a lumbar spine condition during active duty.

Since that prior decision, however, additional evidence has been received.  The Veteran submitted treatise evidence in October 2011 which indicates that people with PTSD, like this Veteran, are more likely to experience certain health problems, including arthritis.  This evidence is new, as it was not part of the record at the time of the April 2008 denial.  Moreover, it is material, as it relates to an element of his claim that was not previously established, namely, whether his back condition is related to his service-connected PTSD.  When viewed with the previous evidence of record, particularly his diagnosis of degenerative disc disease, it also raises a reasonable possibility of substantiating this claim and triggers VA's duty to assist with a VA examination.

For these reasons and bases, this claim is reopened.  Moreover, as discussed below, the underlying service connection claim is being granted.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

A.  Low Back Disability

A March 2008 VA examination diagnosed degenerative disc disease of the lumbar spine and lumbosacral strain.  Therefore, element (1) of service connection, a current disability, has been met.

Degenerative joint disease (arthritis) is recognized as a chronic condition.  38 C.F.R. §§  3.307, 3.309.  Conditions listed in this regulation benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

In this case, the Veteran reported a positive history of back pain during a September 2005 post-deployment health assessment.  Although an October 2006 examination was normal, the Veteran again reported a history of back pain in service health assessments dated February 2007 and June 2007.  VA records dated August 2007 reflect a history of chronic back pain from wearing heavy equipment during military service.  During his March 2008 examination, the Veteran reported that, while serving in Iraq in 2004, he experienced pain in his back after coming home and removing his heavy equipment.

In light of the Veteran's diagnosis of a chronic low back condition, and in light of his well-documented history of back pain during and after service, the Board finds that a credible continuity of low back symptomatology dating back to active service has been established.

Notably, in a January 2012 statement, the Veteran reported a history of a low back injury as a civilian during the 1980's.  He stated that this injury became painful again during his period of active service in Iraq.  However, the Board notes that the Veteran underwent numerous examinations between May 1982 and September 2000 as part of his reserve status, and there is no indication whatsoever of a low back disability.  Therefore, preexisting low back disability has not been demonstrated, and service connection for a lumbar spine disability based on 
 established continuity of symptomatology is appropriate.

B.  Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

During the Veteran's February 2011 VA examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
30
60
LEFT
15
15
10
20
25

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.

VA records dated March 2010 noted bilateral hearing was within normal limits, with a slight to mild notch at 3 kHz to 4 kHz bilaterally.  Additional records dated May 2011 noted that only 1 frequency (4 kHz) was slightly beyond normal hearing, measured at 35 dB on the right and 30 dB on the left.

In this case, the evidence, particularly the February 2011 VA examination, does not reflect a current left ear hearing loss disability for VA purposes, and therefore service connection cannot be granted for left ear hearing loss.  

With respect to the right ear, the findings from the February 2011 VA examination do reflect a current hearing loss disability.  However, the evidence also reflects that this disability preexisted the Veteran's most recent period of active service.

Examinations conducted in August 1973, October 1974, and August 1977, during the Veteran's first period of active service, reflect findings of normal hearing in the right ear.  However, during a May 1982 quadrennial examination conducted while the Veteran was on reserve status, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
20
15
20

These findings reflect a hearing loss disability for VA purposes.  Additional quadrennial examinations in March 1986, January 1994, and September 2000 also reflect right ear hearing loss.

An August 2004 examination, performed at the start of the Veteran's recent period of active service, revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
45
60

During his separation examination in September 2005, puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
50

During an October 2006 service examination, puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
35
55

This evidence demonstrates that the Veteran's right ear hearing loss had its onset after his first period of active service ended in August 1977 but prior to his reserve examination in May 1982.  Moreover, right ear hearing loss was clearly evident at the start of the Veteran's period of active service beginning in August 2004.  Therefore, service connection for right ear hearing loss may be granted only if this preexisting hearing loss disability was aggravated by the recent active duty period.  See 38 C.F.R. § 3.306.  

However, a comparison of the puretone thresholds recorded during the September 2005 separation examination with those recorded during the August 2004 enlistment examination reveals that hearing actually improved in the right ear at every frequency level between the start and end of that period of active duty service.  Therefore, there was no increase in disability during such service.  Id.

Moreover, the Board notes that the February 2011 VA examination also reveals that hearing levels at the 4 kHz level are the same as they were in August 2004 (60 dB).  For all other frequencies, the 2011 thresholds show improvement over those from 2004.

In other words, the Veteran's right ear hearing levels at all frequencies were the same or better in September 2005 and February 2011 than they were at the start of his recent active service in August 2004.  Common sense also dictates that his speech recognition score of 100 percent during the February 2011 VA examination indicates that hearing has not worsened since August 2004.  Therefore, his right ear hearing loss, which existed prior to his active duty service in August 2004, did not increase during such service and was not aggravated by service, including the Veteran's TBI sustained in service.

For these reasons, service connection for bilateral hearing loss is not warranted.

C.  Hypertension

With respect to element (1) of service connection, a current disability, the Veteran's post-service treatment records contain no treatment or diagnoses of hypertension.  Notably, VA regulations state that the term "hypertension" means diastolic blood pressure predominantly 90 mm. or greater.  Isolated systolic hypertension means that systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of 90 mm. or less.  38 C.F.R. § 4.104, DC 7101, Note (1).

Post-service treatment records reflect blood pressure readings of 147/93 in April 2007, 142/90 in October 2010, and 147/94 in June 2011.  However, the Veteran also had readings of 134/81 in April 2007, 126/82 in May 2007, 127/87 in October 2009, 123/81 in June 2010, 140/84 in July 2010, and 133/75 in September 2011.  These readings do not reflect diastolic blood pressure "predominantly" over 90 mm, as there are significantly more readings below that level than above.  In addition, systolic pressure was never measured at 160 mm. or greater.  These findings, when viewed together with the fact that the Veteran has received ongoing treatment for several disabilities but has never been diagnosed with hypertension, leads to the conclusion that a current hypertension disability is not present.

The Board has considered the Veteran's claim that he has hypertension.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Veteran's representative has also asserted that hypertension is a result of undiagnosed illness arising out of service in the Persian Gulf.  For Persian Gulf War veterans, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms.  The chronic disability must have become manifest either during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).  In this case, as discussed above, the Veteran has not manifested objective findings consistent with a diagnosis of hypertension, let alone to a degree of 10 percent or more.  See 38 C.F.R. § 4.104, DC 7101.  There is also no indication that hypertension, high blood pressure, or another related signs or symptoms manifested during active service.  Service treatment records are negative for any complaints, treatment, diagnoses, or other findings pertaining to hypertension.

For these reasons, service connection for hypertension must be denied.

IV.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran is service-connected for PTSD, a cognitive disorder, and TBI.  He is assigned a 30 percent rating under DC 9411 prior to July 13, 2011, and a 50 percent rating from that date.

The Board notes that DC 9411 is part of the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Residuals of TBI are evaluated under 38 C.F.R. § 4.124a, DC 8045.  However, the provisions of DC 8045 state that emotional and behavior dysfunction are to be evaluated under 38 C.F.R. § 4.130 when, as in this case, there is a diagnosis of a mental disorder.  In addition, subjective symptoms and neurological dysfunction, such as headaches, hearing loss or tinnitus, are to be separately evaluated when there is a distinct diagnosis that can be evaluated under another diagnostic code.  In this case, as discussed above, diagnosed hearing loss is not associated with the Veteran's TBI.  Moreover, because the Veteran has been diagnosed with tinnitus and migraine headaches, those would be evaluated separately.  A February 2013 VA examiner also stated that the Veteran did not have any non-mental health residuals from his TBI.  The Board also notes that the criteria listed in DC 9411, which addresses the Veteran's PTSD, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  In other words, the rating criteria are inherently broad in terms of symptoms that may be associated with a service-connected psychiatric disability.

In sum, the Veteran's service-connected PTSD and cognitive disorder with TBI is not intertwined with any of the other issues on appeal, and is properly evaluated at this time under the General Rating Formula for Mental Disorders, specifically DC 9411.

A 30 percent rating is assigned under DC 9411 for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

VA records dated April 2007 show the Veteran reported sleep difficulties, and had nightmares once every 1 to 2 months.  He also experienced daily intrusive thoughts, decreased energy and concentration, and fatigue.  He attended a university once per week, and worked on his own farm during the day.  On examination, the Veteran was well dressed.  His thought process is linear.  There were no hallucinations, delusions, or suicidal ideation.  He reported that if someone looks at him funny, he thinks "kill" but would never follow through on it.  His mood ranged from "miserable" to good.  His affect was appropriate.

Additional records dated May 2007 show the Veteran reported problems with avoidance, causing him to retire even though that was not in his financial interest.  He also reported irritability, anxiety, insomnia, and lack of interest.  On examination, he was appropriately groomed.   Speech is normal but with decreased volume.  His mood was "stressed" and affect was anxious.  His thought process was logical.  There was no suicidal or homicidal ideation.

In private records dated June 2007, the Veteran reported having nightmares 2 to 3 times per month, waking in panic and sweats lasting up to 30 minutes.  He had flashbacks 3 to 4 times per week.  He had panic attacks once a week, lasting 1 to 2 hours.  He averaged 1 to 4 hours of sleep per night.  He had intrusive thoughts and startled easily.  He was hypervigilant and rarely socialized.  His recent memory was severely impaired, and he got lost when traveling and could not remember what he read.  His working memory was 75 percent impaired.  He would hear cars drive up to his house 1 to 2 times per month and heard noises in the house 2 to 5 times per week.  He had little energy or interest.  He was moderately compromised in his ability to sustain work and social relationships.

Service treatment records dated June 2007 show the Veteran acknowledged little interest or pleasure in doing things.  He denied feeling depressed or hopeless, and denied any suicidal ideation or thoughts of self-harm.  He reported nightmares, detachment, and feeling constantly on guard or easily startled.  Additional service records dated August 2007 show the Veteran was disqualified from retention due to PTSD.

VA records dated August 2007 show the Veteran was well groomed and fully oriented.  Speech was coherent and goal directed.  His mood was "a little tense," and his affect was anxious at times.  He denied any suicidal or homicidal ideation, delusions, and hallucinations.  He did have difficulty with certain aspects of memory and processing speed.  General symptoms of anxiety and depression were within normal limits.

In September 2007, the Veteran reported that he was coping well with PTSD symptoms.  He could become highly anxious (expressed as irritability) when under stress.  He noted that, with medication, "it takes a whole lot more to get me angry."  On examination, the Veteran had logical thought processes.  His speech was slightly fast, but otherwise normal.  His mood was "doing well" until difficulties with car parking got him frustrated.  His affect was anxious.  He denied any suicidal or homicidal ideation.

VA records dated December 2007 show the Veteran reported severe problems with various tasks related to memory.

The Veteran underwent a VA examination in March 2008.  He reported problems with recall and memory.  His temper was worse and he had nightmares and sleep impairment.  He was hypervigilant and avoided large crowds.  He denied any panic attacks, and reported spending his time around his farm and going to church.  He had some friends, but did not have many recreational pursuits.  On examination, the Veteran was appropriately dressed.  He had no loose associations or flight of ideas, and no abnormal psychomotor activity.  His mood was calm and his affect was appropriate.  There was no suicidal or homicidal ideation.  His thought process was normal, with no delusions or hallucinations.  His memory, judgment and insight appeared to be adequate.

VA records dated May 2008 reflect that the Veteran was seen in 2007, and at that time he had significant problems with mood, irritability, concentration, memory and insomnia.  He was currently on Celexa and Hydroxyzine and reported much improved mood and irritability.  He had also been equipped with a personal data assistant (PDA) and watch.  He acknowledges good use with both of these devices and improved memory with them.  He reported being enrolled for a theological degree, and was performing well in his class but had difficulty in following the lectures and having to repeatedly re-read his subject material.  He continued to have irritability and anxiety when being in large crowds.  He noticed a significant difference while on Celexa but continued to feel moderately irritable.

VA records dated July 2008 show the Veteran was prescribed Amantadine in May.  He was feeling good on the medication during the day but reported much more vivid nightmares at night.  Otherwise, he denied any significant changes since last time and continued to do well.  On examination, his mood was euthymic and his affect was appropriate.  His documented symptoms included forgetfulness, difficulty with decision making, slowed thinking, fatigue, trouble sleeping, depression, irritability, and nightmares.

In September 2008, the Veteran reported much improved memory function with the use of a PDA and datalink watch.  He stated that his family no longer commented on his memory problems.  He reported being a student in a ministry program.  In October 2008, his documented symptoms included insomnia, irritability, emotional isolation from family, and difficulty with concentration.  He continued to be treated for memory difficulties.  In November 2008, the Veteran reported improvement with Ritalin.  On examination, his mood and affect were appropriate.  Speech was fluent.

In December 2008, the Veteran reported an increase in irritability.  However, it was noted that he was taking 5 mg of Ritalin instead of the prescribed 2.5 mg.  His treating physician stated that this increased dosage was likely what caused his irritability.  Records dated February 2009 show that the Veteran's irritability had lessened since returning to the previously prescribed dosage.  He reported continued improvement in energy and concentration, and noted that he was attending seminary school full-time.  On examination, his mood and affect were appropriate, and speech was fluent.

In May 2009, the Veteran reported that he continued to do well on Ritalin and noticed irritability only in the evening when he feels the medication has worn off.  Nevertheless, he continued to manage his irritability well, and reported doing very well in school.

The Veteran submitted his own statement in September 2009, as well as statements from his wife and son.  His son stated that the Veteran forgets how to perform simple tasks, and sometimes could not remember his grandchildren's names.  He preferred not to socialize, and he was quick to become angry.  He often had trouble with his speech.  His wife stated that he was very anxious and short-tempered.  Some nights he would be up walking around outside staring into the night.  He did not socialize with friends and would forget to pay bills.  He could not work because of his short attention span.  The Veteran himself stated that he cannot do his daily chores without reminders.  He did not talk much with anyone nor have close friends.  He could not remember things he read or heard the day before without writing it down.

In October 2009, the Veteran reported a return of depressed mood, low energy, poor concentration, and lack of interest in usual activities.  On exam, the Veteran  was appropriately groomed.  His mood was "down lately."  His affect was pleasant but with little reactivity.  Psychomotor activity was normal.  There was no suicidal or homicidal ideation present.

Records dated July 2010 show the Veteran reported a recent episode of anger with his mortgage company when they lost some of his paperwork.  It was eventually found and his mortgage was renegotiated, but he remained bothered by the anxiety associated with this encounter.  He volunteered one Sunday per month at the Durham VA medical center chapel.  He reported that medication helps his PTSD, but he still avoided crowded areas and preferred to shop by catalog or online.  He got along reasonably well with his wife.  On examination, he was appropriately groomed.  His mood was "fine," and his affect was pleasant but only mildly reactive.  Thought processes were logical and speech was normal.

In October 2010, the Veteran reported feeling "pretty good."  His medication was having positive effects on concentration, mood, and energy, and he experienced a marked increase in his ability to accomplish tasks at home and complete reading assignments for his church.  He was feeling more optimistic about his future.  He said his wife reports he is less irritable, more focused, and has a wider range of emotions.  He denied any increase in anxiety or worsening of PTSD symptoms.  On examination, he was appropriately groomed.  Thought processes were logical and speech was normal.  No suicidal or homicidal ideation was present.

In VA records dated January 2011, the Veteran reported retiring from job as correctional officer despite the state offering a promotion to remain employed.  He did this because his PTSD and TBI impacted his ability to work safely in a highly demanding and dangerous prison environment.  Nevertheless, he had responded well to treatment so far.  Attention, concentration, mood and reading comprehension were all improved.  He still had irritability and anxiety with visitors, and coped by spending time grooming and riding his horse.  He also participated in multiple church activities during the week.  He reported getting along with wife far better now than when he first returned from Iraq.  On examination, grooming was appropriate and speech is normal.  There was no suicidal or homicidal ideation, and no abnormal psychomotor activity.  Thought processes were logical.  His mood was "good," and his affect was pleasant and reactive but not full range.

The Veteran submitted statements from his children dated February 2011.  Collectively, they stated that the Veteran was aggressive and had odd mood swings.  He was very forgetful, withdrawn from his family, and emotionless and distant.

VA records dated April 2011 show the Veteran was pleased with his medication and treatment, and had not felt better since returning from Iraq.  He was especially thankful that the medications allowed him to participate in bible study and other church activities.  He reported that his mood was far better, though he acknowledged a slight worsening of irritability.  On examination, the Veteran was appropriately groomed.  He appeared more relaxed than prior visits.  Speech was normal.  Thought processes were logical.  There was no suicidal or homicidal ideation.

Another VA examination was conducted in July 2011.  The Veteran reported being enrolled in divinity school, with classes one day a week.  He had to tape record classes to help him remember the materials.  He remained withdrawn from others and preferred to be by himself to avoid irritation and arguments.  He felt constantly "on guard," but found some solace in tending to his family's small livestock farm.  Crowded locations and enclosed spaces were particular triggers for anxiety and panic reactions.  He described his marital relationship as strained, and maintained relationships with longstanding friends, but had trouble building new relationships.  He experienced nightmares 2 to 3 times per week.  On examination, the Veteran was cleanly dressed.  His speech is unremarkable, but he was restless and tense.  His mood was anxious and affect was appropriate.  His thought content included some paranoid ideation, but no delusions or hallucinations were present.  There was no inappropriate or obsessive behavior.  He intimated some fleeting suicidal ideation but indicated he would never act on these thoughts.  His immediate and recent memory intact, but remote memory was mildly impaired.  The examiner stated that the Veteran's current unemployment was largely self-imposed by a general distrust of his ability to function in a public environment, but PTSD symptoms were not severe enough to suggest the inability to engage in a job that requires minimal cognitive exertion or social contact.  With continued care, the Veteran might be able to hold part-time employment in a job that did not act as a trigger for his trauma (i.e., he should not seek employment in the prison system or other area where the care of those unfamiliar to him is required).

VA records dated August 2012 reflect that the Veteran returned after a 15 month absence.  He remained active at church, but still avoided public places, except at odd hours when nobody else is likely to be there.  On examination, he was appropriately groomed.  There was no abnormal psychomotor activity.  Speech was normal and thought processes were logical.  His mood was "fine," and his affect was pleasant but restricted.  He denied any suicidal or homicidal ideation.

In January 2013, the Veteran voiced some concern over paranoia, but further questioning revealed anxiety appropriate to PTSD.  On examination, he was appropriately groomed, with no abnormal psychomotor activity.  Speech was normal and thought processes were logical.  Mood was "up and down," and affect was pleasant but restricted.  The Veteran denied any suicidal or homicidal ideation.

During a February 2013 VA examination, the Veteran performed at expected levels for attention, motor functioning, and language.  He had difficulty with memory.  Specifically, his ability to retrieve complex verbal or visual information following a delay was mildly to moderately impaired.  General symptoms of anxiety and depression were within normal limits.

On a separate February 2013 VA examination, the Veteran reported that his day-to-day activities included hobby farming, school attendance and bible study, interactions with family, and volunteering with the Durham VAMC.  He had nightmares nearly every other night, and reported his temper was out of control.  On examination, hygiene and grooming were fair.  Motor function was within normal limits.  He denied auditory or visual impairments.  Speech was rapid at times but generally normal.  Immediate memory was intact.  Recent memory was slightly impaired.  Abstract reasoning was intact, and thoughts were logical and organized. His mood was described as "a little tense and uncomfortable," but his affect was normal. He endorsed suicidal ideations (1 to 2 per weekend) without plan.  The examiner stated that the Veteran had diminished interest in activities he used to enjoy, feels a sense of detachment from others, had difficulty sleeping, and had increased irritability and suspiciousness.  These symptoms were of notable severity and impaired his day-to-day functioning.  Overall, symptoms were mild to moderate in nature.  But the examiner stated that Veteran was embellishing the impact of his symptoms, as there was a discrepancy between his self-reported functional deficits and his treatment records suggesting less impairment.

In records dated March 2013, the Veteran reported that he continued to volunteer at the chapel once per month, and attended church weekly.   He was an ordained minister but not a pastor.  He coped with his symptoms by riding his horse, and had his wife and 2 to 3 friends for social support.  On examination, he was appropriately groomed.  Speech was normal.  There was no thought disorder or psychosis observed or reported.  He denied any suicidal ideation.

In April 2013, the Veteran reported feeling less anxious with medication, and had longer delays between upsetting events and feeling anger.  He reported that he could read up to one hour with medication, and was actively participating in a bible study group.  He continued to volunteer one day a month at the VA chapel.  He still had nightmares 1 to 3 times per week.  He also could not get himself to hunt or fish due to anxiety.  On examination, the Veteran was appropriately dressed.  He had no abnormal psychomotor activity, and speech was normal.  His thought process was logical with no loose associations.  His mood was "better."  His affect was constricted but in the normal range.  He denied any suicidal or homicidal ideation.  Insight and judgment were good.

Finally, VA records dated September 2013 reflect that the Veteran had great pride and happiness about his progress with therapy.  On examination, he was appropriately dressed.  His mood was content and joyful, and affect was appropriate.  Speech was clear, logical, and had a normal rate.  There was no thought disorder and no psychotic symptoms reported or observed.

Based on the evidence, the Board first finds that a 50 percent rating is appropriate for the period prior to July 13, 2011.  The evidence from this period includes findings of a restricted or unreactive affect in October 2009, July 2010, and January 2011.  The Veteran also demonstrated significant avoidant behavior.  In May 2007, he reported retiring from his job even though it was not in his interest to do so.  In June 2007, it was noted that he rarely socialized.  In July 2010, he reported that he continued to avoid crowds, and did his shopping online or by catalog.  The evidence also reflects significant memory deficits.  Private records from June 2007 reflect that recent and working memory were "severely" impaired.  VA records dated December 2007 also noted severe problems with memory-related tasks.  In May 2008, the Veteran reported difficulty following his class lectures and recalling his reading material.

These symptoms (flattened affect, avoidant behavior, forgetting to complete tasks) are generally consistent with the types of symptoms and overall level of impairment contemplated by the 50 percent rating under DC 9411.  Private records from June 2007 also reflect that the Veteran was "moderately" compromised in his ability to sustain work and social relationships.  This, too, is consistent with the 50 percent rating.  Moreover, the record shows that the Veteran was disqualified from further service in August 2007 due to PTSD.  Under 38 C.F.R. § 4.129, when a mental disorder that develops in service as a result of a highly stressful event is severe enough to bring about a veteran's release from active military service, VA shall assign a rating of not less than 50 percent and schedule an examination within the six month period following the veteran's discharge to determine whether a change in rating is warranted.  In this case, the Veteran was released from reserve service, not active service, but his disqualification is nonetheless analogous to the provisions of this regulation, which also mandate at least a 50 percent rating.  Therefore, a 50 percent rating is appropriate for the period prior to July 13, 2011.

However, an initial rating higher than 50 percent is not warranted at any point during the appeal period.  In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: sleep impairment marked by nightmares, flattened affect, depressed mood, decreased motivation, anxiety, flashbacks, impairment of short and long-term memory, and difficulty with concentration.

The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating, or the even lower 30 percent rating.  In particular, the General Rating Formula lists, inter alia, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.

The same holds true for the Veteran's impaired memory.  The 50 percent rating already compensates him for impairment of short and long-term memory.  The higher 100 percent rating contemplates more severe levels of memory loss, including being unable to recall the names of close relatives, one's own occupation, or one's own name.  In this case, the Veteran is clearly able to recall his own name and describe his occupation.  Notably, one of his children reported that the Veteran was unable to remember the names of his grandchildren.  However, this was only reported once, and the Veteran's treatment records do not reflect similar levels of memory impairment, or memory loss of the type contemplated by the 100 percent rating.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of memory impairment is more closely analogous to that contemplated by his current 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.

Similarly, the Veteran reported some thoughts related to homicidal ideation in April 2007, and fleeting suicidal ideation in July 2011.  However, throughout the remainder of the appeal period, there were no additional reports of such ideation.  In June 2007, the Veteran reported hearing cars drive up to his house and hearing noises in the house.  Again, there were no additional reports of such symptoms.  Therefore, they did not occur with sufficient frequency or duration to warrant a rating higher than 50 percent.
 
The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

The record also includes Global Assessment of Functioning (GAF) scores, ranging from 40 to 63.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 is indicative of "some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.  A GAF score of 51 to 60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  To that end, the Veteran's recorded scores of 53 (March 2008), 63 (July 2011) and 61 (February 2013) do not indicate impairment greater than the assigned 50 percent rating.  While his score of 40 in June 2007 indicates greater impairment, there is no indication that this level of impairment lasted for a sufficient duration to warrant a higher rating.  That is, the only symptom reported concurrently with this GAF score that corresponds to an equivalent level of impairment is the Veteran's reports of hearing cars approach his house or hearing noises in his house.  As discussed above, these symptoms were not sufficient in duration to warrant a higher rating.  The remaining symptoms reported in June 2007 are otherwise generally consistent with the 50 percent rating, and indeed the treating physician stated at that time that the Veteran was only moderately impaired in social and work relationships.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD, cognitive disorder, and TBI, with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the Veteran's anxiety, depressed mood, memory impairment, and overall occupational and social impairment are expressly contemplated by the rating criteria.  Indeed, as noted earlier, symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Therefore, the rating schedule itself contemplates a wide array of symptoms which may be associated with psychiatric disabilities.  There is no indication that this Veteran's service-connected conditions result in any symptoms that fall so far outside the purview of the rating schedule as to render it inadequate.


ORDER

The claim for service connection for a low back disability is reopened, and service connection for degenerative disc disease of the lumbar spine is granted.

Service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.

A 50 percent initial rating for PTSD, a cognitive disorder, and TBI is granted prior to July 13, 2011.

An initial rating higher than 50 percent for PTSD, a cognitive disorder, and TBI from July 13, 2011, is denied.

REMAND

The remaining issues on appeal require additional development before they can be adjudicated on the merits.

I.  Bilateral Shoulders

With respect to the Veteran's claimed left and right shoulder disabilities, he was diagnosed with shoulder arthralgia in August 2007.  He contends that his conditions are due to carrying a heavy pack and other equipment during service.  See January 2013 Representative Statement.  Service treatment records dated September 2005 and February 2007 reflect a history of "muscle aches" and painful joints, though no specific finding related to the shoulders was recorded.  Nevertheless, the Veteran is competent to report carrying heavy loads during service, and these reports are generally consistent with the circumstances of that service.  Therefore, a VA examination is necessary to determine whether the Veteran's current shoulder disabilities are the result of service.

In addition, the Veteran submitted treatise evidence in October 2011 which indicates that people with PTSD are more likely to experience a number of physical health problems, including arthritis.  The examiner should offer an opinion as to whether any diagnosed shoulder disabilities are due to, or aggravated by, the Veteran's PTSD.

II.  Tinnitus

The Veteran, through his representative, has asserted that his tinnitus is due to acoustic trauma in service.  See January 2013 statement.  A February 2011 VA examiner noted that the Veteran denied tinnitus or ringing in the ears during a September 2005 health assessment.  Though not noted by the examiner, the Board also notes that an October 2006 examination was normal, and the Veteran again denied ringing in the ears during a February 2007 service health assessment.  The examiner further stated that the configuration of the audiometric findings in service were strongly suggestive of a conductive component to hearing loss which had since resolved.  There was no evidence of hearing changes due to noise while on active duty.  The examiner, citing to medical literature, stated that tinnitus in the absence of hearing changes attributable to noise is less likely due to noise.

However, the Veteran has also argued that tinnitus is associated with the Veteran's service-connected TBI.  See December 2013 statement.  As noted above, DC 8045, which addresses residuals of TBI, contemplates tinnitus as one of the potential residuals.  However, conditions like tinnitus, when they are distinctly diagnosed, are to be separately evaluated under the appropriate diagnostic code, which in this case is DC 6260.  Therefore, the appropriate action is to obtain an opinion as to whether tinnitus is a residual of the Veteran's service-connected TBI.

III.  Allergic Rhinitis

Post-service VA treatment records include findings of seasonal allergies and allergic rhinitis.  Service treatment records include reports of a runny nose and concerns about allergies during a September 2005 post-deployment health assessment.  The Veteran again reported allergies in October 2006 and February 2007.  In a February 2012 statement, the Veteran reported that his nose "ran" a lot, and he had a lot of sneezing, after returning from Iraq.

While the record generally reflects continuous symptomatology of allergies from service through the appeal period, allergic rhinitis is not among the chronic conditions listed in 38 C.F.R. § 3.309, and therefore service connection cannot be established based on continuity of symptomatology.  To date, no VA examination has been conducted, and one should be obtained on remand.

IV.  Headaches

The Veteran has asserted that his headaches were associated with his service-connected TBI.  However, a February 2013 examiner stated that headaches were not a residual of the Veteran's TBI, as the TBI occurred in 2005 while headaches did not begin until 2011.  The Board reasonably infers that the examiner considers this delay in onset to be a significant factor in assessing etiology.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also Jackson v. Virginia, 443 U.S. 307, 319 (1979) (it is "the responsibility of the trier of fact...to draw reasonable inferences from basic facts to ultimate facts.").  

However, the Veteran has also argued that his headaches are associated with the acoustic trauma from service, including noise associated with the explosion that caused the Veteran's TBI, and noise from weapons fire.  See January 2013 statement.  Therefore, the appropriate action is to obtain an opinion as to whether headaches are associated with acoustic trauma in service.

V.  TDIU

The Veteran's claim for a TDIU could potentially be affected by the outcome of these other remanded claims, as a grant of service connection for any of these claims may increase his overall combined schedular rating.  Therefore, this claim is inextricably intertwined with the claims being remanded, and it, too, must be remanded to allow for concurrent consideration and adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left and right shoulder disabilities.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed.  The examiner should take a history from the Veteran, and all indicated tests and studies should be completed.  The examiner must then address the following questions:

a) For each shoulder, what are the diagnosed conditions?

b) Are any of the currently diagnosed conditions at least as likely as not (50 percent or greater probability) etiologically related to service?

c)  Are any of the currently diagnosed conditions at least as likely as not (50 percent or greater probability) caused by, or the result of, service-connected PTSD?

d)  Are any of the currently diagnosed conditions at least as likely as not (50 percent or greater probability) aggravated by service-connected PTSD?

Note: In the above context, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability.

Although the examiner must review the claims file, his/her attention is drawn to the following evidence:

a.  Service treatment records dated from August 1973 through September 2000 do not reflect any complaints, history, or diagnoses of a left or right shoulder disability.

b.  Service treatment records include a September 2005 post-deployment health assessment in which the Veteran reported a positive history of muscle aches and painful joints.

c.  An October 2006 service examination was within normal limits, and the Veteran denied a history of impaired use of the arms.

d.  Additional service records from February 2007 include another health assessment in which the Veteran reported "muscle aches."

e.  VA records dated August 2007 reflect findings of shoulder arthralgia.

f.  Treatise information from October 2011 indicates that people with PTSD are more likely to experience physical health problems, including arthritis.

g.  In a January 2013 statement, the Veteran's representative asserted that shoulder problems were due to carrying a heavy pack and equipment in service, including a 33 pound vest, 35 pound pack, and 5 pound canteen.  He was not treated in service, but managed his problems by keeping his backpack light and taking over-the-counter pain medication.

The examiner is asked to provide a complete rationale for all opinions rendered, with medical explanation and citation to the record.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.


2.  Forward the claims file to an appropriate VA examiner for an opinion as to the etiology of the Veteran's tinnitus.  The examiner should address the following questions:

a) Is the Veteran's tinnitus at least as likely as not (50 percent or greater probability) caused by, or the result of, his service-connected TBI?

c)  Is the Veteran's tinnitus at least as likely as not (50 percent or greater probability) aggravated by his service-connected TBI?

Note: In the above context, the term "aggravated" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability.

Although the examiner must review the claims file, his/her attention is drawn to the following evidence:

a.  The Veteran sustained a TBI during his period of active service between August 2004 and September 2005.

b.  Service treatment records include a September 2005 post-deployment health assessment in which the Veteran denied a history of ringing in the ears.

c.  An October 2006 service examination was within normal limits.

d.  Additional service records from February 2007 include a health assessment in which the Veteran denied a history of ringing in the ears.

e.  VA records dated March 2010 show the Veteran reported having intermittent tinnitus since serving in Iraq.

The examiner is asked to provide a complete rationale for all opinions rendered, with medical explanation and citation to the record.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.


3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his allergic rhinitis condition.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed.  The examiner should take a history from the Veteran, and all indicated tests and studies should be completed.  The examiner must then address the following questions:

a) What are the currently diagnosed nasal or allergy conditions?

b) Are any of the currently diagnosed conditions at least as likely as not (50 percent or greater probability) etiologically related to service?

Although the examiner must review the claims file, his/her attention is drawn to the following evidence:

a.  Service treatment records dated from August 1973 through September 2000 do not reflect any complaints, history, or diagnoses of allergic rhinitis or related symptoms.

b.  Service treatment records include a September 2005 post-deployment health assessment in which the Veteran reported a positive history of a runny nose.  The Veteran reported concerns about his allergies.

c.  An October 2006 service examination was within normal limits, but the Veteran again reported a history of seasonal allergies.

d.  In service treatment records dated February 2007, the Veteran reported problems with allergies and using Claritin.

e.  VA records dated April 2007 reflect findings of seasonal allergies.

f.  In a January 2012 statement, the Veteran reported that his nose ran a lot, and he had a lot of sneezing, after returning from Iraq.

The examiner is asked to provide a complete rationale for all opinions rendered, with medical explanation and citation to the record.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4.  Forward the claims file to an appropriate VA examiner for an opinion as to the etiology of the Veteran's diagnosed headache disorder.  The examiner should address the following question:

a)  Are the Veteran's diagnosed migraine headaches at least as likely as not (50 percent or greater probability) etiologically related to noise exposure in service?

Although the examiner must review the claims file, his/her attention is drawn to the following evidence:

a.  Service treatment records dated from August 1973 through September 2000 do not reflect any complaints, history, or diagnoses of headaches.

b.  During the Veteran's period of active service between August 2004 and October 2005, he was exposed to acoustic trauma from an improvised explosive device (IED) explosion aboard the bus he was riding in.  He was also exposed to noise from weapons fire.

c.  Service treatment records include a September 2005 post-deployment health assessment in which the Veteran denied a history of headaches.

c.  An October 2006 service examination was within normal limits, and the Veteran denied a history of headaches.

d.  Additional service records from February 2007 include a health assessment in which the Veteran denied a history of headaches.

e.  VA records dated July 2007 through May 2009 show the Veteran denied having headaches.

f.  VA records dated June 2010 show the Veteran was diagnosed with headaches, more consistent with migraine type.  Additional records from September 2011, and a February 2013 VA examination, reflect a diagnosis of migraine headaches.

The examiner is asked to provide a complete rationale for all opinions rendered, with medical explanation and citation to the record.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.


5.  Review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.


6.  Then, readjudicate the Veteran's claims for service connection for left and right shoulder disabilities, tinnitus, allergic rhinitis, headaches, and entitlement to a TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


